By the Court, Dickinson, J. The principle, in this case, was discussed and decided in the case of The State Bank vs. Hubbard, during the present term; and the authorities there referred to, we deem conclusive. The variance, in this instance, is fatal. The note declared on was said to be payable at the office of the Real Estate Bank at Washington. On oyer, the one produced was payable at Washing, instead of Washington. The Court below unquestionably erred in not sustaining the defendant’s demurrer to the declaration. Judgment reversed.